PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/349,387
Filing Date: 3 Apr 2014
Appellant(s): Skudas, Romas



__________________
Ryan Pool
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 3/29/2021 and 3/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-8, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over machine translation of Simulated Moving Bed Equipment Designs by Chin et al. (Chin) in view of U.S. Patent No. 6375851 by Sterling et al. (Sterling).
	In regard to claim 1, Chin teaches an apparatus comprising two separation units A1 and A2 (Figure 6, pg. 90, Zone III, column 5, column 6; pg. 87-97, 2.2 SMB Schemes).  Chin teaches separation unit B (Figure 6, pg. 90, Zone IV, column 8; pg. 87-97, 2.2 SMB Schemes).  Chin teaches all separation units have a fluid inlet and fluid outlet (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes).  Chin teaches at least fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes). 
Chin teaches at least one valve in the fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid outlet of separation column A2 and the fluid inlet of separation unit B that allows to switch between fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of 
	Chin teaches there is a fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B that is not interrupted by any separation unit (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes). Chin teaches there is a fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B that is not interrupted by any separation unit (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes). 
Chin teaches at least two buffer reservoirs and at least two pumps (pg. 104, 3. SMB Valve Designs). 
Chin teaches a reservoir containing sample solution that is in fluid connection with the fluid inlets of separation units A1 and A2 (Figure 6, pg. 90, Zone III, column 5, column 6, Feed; pg. 87-97, 2.2 SMB Schemes; pg. 104, 3. SMB Valve Designs). 
Chin teaches separation units A1 and A2 are in the same zone, Zone III.  Chin does not explicitly teach that A1 and A2 have an identical chromatography matrix.  Chin teaches that separation unit B is in a separate zone from separation units A1 and A2, Zone IV.  Chin does not explicitly teach separation unit B has a chromatography matrix which differs from the chromatography matrix of separation units A1 and A2.
Sterling teaches a separation apparatus (abstract; C3/L38-54).  Sterling teaches multiple separation units (abstract; C3/L38-54).  Sterling teaches the separation units have inlets and outlets which are in fluidic connection through valves (abstract; C3/L38-54).  Sterling teaches the separation units comprise a chromatography matrix (abstract; C3/L38-54).  Sterling teaches 
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate separation units with an identical chromatography matrix for separation units A1 and A2 and a different chromatography matrix in separation unit B, as taught by Sterling, in the separation apparatus of Chin because Sterling recognizes that zones of simulated moving bed chromatography apparatus have separation units with the same separation matrix within a zone and a different separation matrix in subsequent zones. 
In regard to claim 2, Sterling teaches the separation units A1 and A2 have a cation exchange matrix (abstract; C3/L38-54). 
In regard to claim 3, Sterling teaches separation unit B has an anion exchange matrix (abstract; C3/L38-54). 
In regard to claim 4, Sterling teaches the separation units A1 and A2 have a cation exchange or a mixed mode cation exchange chromatography matrix and the separation unit B has an anion exchange or mixed mode anion exchange matrix (abstract; C3/L38-54). 
In regard to claim 6, Chin teaches an apparatus comprising two separation units A1 and A2 (Figure 21, column 3, column 4, pg. 117-118).  Chin teaches separation unit B having a chromatography matrix (Figure 21, column 5).  Chin teaches all separation units have a fluid 
Chin teaches at least one valve in the fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid outlet of separation column A2 and the fluid inlet of separation unit B that allows to switch between fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 21, column 3, column 4, column 5, pg. 117-118). 
	Chin teaches there is a fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B that is not interrupted by any separation unit (Figure 21, column 3, column 5, pg. 117-118). Chin teaches there is a fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B that is not interrupted by any separation unit (Figure 21, column 4, column 5, pg. 117-118). 
Chin teaches at least two buffer reservoirs and at least two pumps (Figure 21, pg. 117-118). 
Chin teaches a reservoir containing sample solution that is in fluid connection with the fluid inlets of separation units A1 and A2 (Figure 21, pg. 117-118). 
Chin teaches the apparatus further comprise a connecting line between the fluid outlet of separation unit A1 and the fluid inlet of separation unit A2 and a connecting line between 
Chin teaches there is no separation unit in the fluid connection between the outlet of A1 and the inlet of A2 and no separation unit in the fluid connection between the outlet of A2 and the inlet of A1 (Figure 21, column 3, column 4, column 5, pg. 117-118). 
Chin teaches separation units A1 and A2 are in the same zone, Zone III.  Chin does not explicitly teach that A1 and A2 have an identical chromatography matrix.  Chin teaches that separation unit B is in a separate zone from separation units A1 and A2, Zone IV.  Chin does not explicitly teach separation unit B has a chromatography matrix which differs from the chromatography matrix of separation units A1 and A2.
Sterling teaches a separation apparatus (abstract; C3/L38-54).  Sterling teaches multiple separation units (abstract; C3/L38-54).  Sterling teaches the separation units have inlets and outlets which are in fluidic connection through valves (abstract; C3/L38-54).  Sterling teaches the separation units comprise a chromatography matrix (abstract; C3/L38-54).  Sterling teaches buffer reservoirs and sample solution (abstract; C3/L38-54).  Further, Sterling teaches that one zone contains a discrete plurality of cation exchange columns and a second zone contains a discrete plurality of anion exchange column (abstract; C3/L38-54).  Sterling teaches that one zone contains multiple columns which have an identical chromatography matrix (abstract; C3/L38-54).  Sterling teaches that another zone has a chromatography matrix which differs from the chromatography matrix of the other zone (abstract; C3/L38-54).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate separation units with an identical chromatography matrix for separation units A1 
In regard to claim 7, Chin teaches the apparatus comprises an additional fluid inlet in the connecting line between the fluid outlets of separation units A1 and A2 and the fluid inlet of separation unit B (Figure 6, column 7 feeds into the connecting line between fluid outlets of separation units A1/A2 and the fluid inlet of separation unit B; pg. 87-97, 2.2 SMB Schemes). 
In regard to claim 8, Chin teaches the apparatus comprises an additional reservoir in fluid connection with the fluid inlet of one of the three separation units (Figure 6, Raffinate, pg. 87-97, 2.2 SMB Schemes); the reservoir is capable of holding virus inactivation buffer. 
It is noted that material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
In regard to claim 9, Chin teaches at least one additional reservoir in fluid connection with the fluid inlet of one of the three separation units (Figure 6, Desorbent, pg. 87-97, 2.2 SMB Schemes); the additional reservoir is capable of holding buffer for cleaning in place. 
It is noted that material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
In regard to claim 16, Chin teaches an apparatus comprising two separation units A1 and A2 (Figure 21, column 3, column 4, pg. 117-118).  Chin teaches separation unit B having a chromatography matrix (Figure 21, column 5).  Chin teaches all separation units have a fluid inlet and fluid outlet (Figure 21, column 3, column 4, column 5, pg. 117-118).  Chin teaches at least fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of 
Chin teaches at least one valve in the fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid outlet of separation column A2 and the fluid inlet of separation unit B that allows to switch between fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 21, column 3, column 4, column 5, pg. 117-118). 
	Chin teaches there is a fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B that is not interrupted by any separation unit (Figure 21, column 3, column 5, pg. 117-118). Chin teaches there is a fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B that is not interrupted by any separation unit (Figure 21, column 4, column 5, pg. 117-118). 
Chin teaches at least two buffer reservoirs and at least two pumps (Figure 21, pg. 117-118). 
Chin teaches a reservoir containing sample solution that is in fluid connection with the fluid inlets of separation units A1 and A2 (Figure 21, pg. 117-118). 
Chin teaches the apparatus further comprise a connecting line between the fluid outlet of separation unit A1 and the fluid inlet of separation unit A2 and a connecting line between the fluid outlet of separation unit A2 and the fluid inlet of separation unit A1 (Figure 21,column 3,  column 4, pg. 117-118). 

Chin teaches separation units A1 and A2 are in the same zone, Zone III.  Chin does not explicitly teach that A1 and A2 have an identical chromatography matrix.  Chin teaches that separation unit B is in a separate zone from separation units A1 and A2, Zone IV.  Chin does not explicitly teach separation unit B has a chromatography matrix which differs from the chromatography matrix of separation units A1 and A2.
Sterling teaches a separation apparatus (abstract; C3/L38-54).  Sterling teaches multiple separation units (abstract; C3/L38-54).  Sterling teaches the separation units have inlets and outlets which are in fluidic connection through valves (abstract; C3/L38-54).  Sterling teaches the separation units comprise a chromatography matrix (abstract; C3/L38-54).  Sterling teaches buffer reservoirs and sample solution (abstract; C3/L38-54).  Further, Sterling teaches that one zone contains a discrete plurality of cation exchange columns and a second zone contains a discrete plurality of anion exchange column (abstract; C3/L38-54).  Sterling teaches that one zone contains multiple columns which have an identical chromatography matrix (abstract; C3/L38-54).  Sterling teaches that another zone has a chromatography matrix which differs from the chromatography matrix of the other zone (abstract; C3/L38-54).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate separation units with an identical chromatography matrix for separation units A1 and A2 and a different chromatography matrix in separation unit B, as taught by Sterling, in the separation apparatus of Chin because Sterling recognizes that zones of simulated moving bed 
In regard to claim 17, Chin teaches an apparatus consisting essentially of two separation units A1 and A2 (Figure 6, pg. 90, Zone III, column 5, column 6; pg. 87-97, 2.2 SMB Schemes).  Chin teaches separation unit B (Figure 6, pg. 90, Zone IV, column 8; pg. 87-97, 2.2 SMB Schemes).  Chin teaches all separation units have a fluid inlet and fluid outlet (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes).  Chin teaches at least fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes). 
Chin teaches at least one valve in the fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid outlet of separation column A2 and the fluid inlet of separation unit B that allows to switch between fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes; pg. 104, 3. SMB Valve Designs). 
	Chin teaches there is a fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B that is not interrupted by any separation unit (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes). Chin teaches there is a fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of 
Chin teaches at least two buffer reservoirs and at least two pumps (pg. 104, 3. SMB Valve Designs). 
Chin teaches a reservoir containing sample solution that is in fluid connection with the fluid inlets of separation units A1 and A2 (Figure 6, pg. 90, Zone III, column 5, column 6, Feed; pg. 87-97, 2.2 SMB Schemes; pg. 104, 3. SMB Valve Designs). 
Chin teaches separation units A1 and A2 are in the same zone, Zone III.  Chin does not explicitly teach that A1 and A2 have an identical chromatography.  Chin teaches that separation unit B is in a separate zone from separation units A1 and A2, Zone IV.  Chin does not explicitly teach separation unit B has a chromatography matrix which differs from the chromatography matrix of separation units A1 and A2.
Sterling teaches a separation apparatus (abstract; C3/L38-54).  Sterling teaches multiple separation units (abstract; C3/L38-54).  Sterling teaches the separation units have inlets and outlets which are in fluidic connection through valves (abstract; C3/L38-54).  Sterling teaches the separation units comprise a chromatography matrix (abstract; C3/L38-54).  Sterling teaches buffer reservoirs and sample solution (abstract; C3/L38-54).  Further, Sterling teaches that one zone contains a discrete plurality of cation exchange columns and a second zone contains a discrete plurality of anion exchange column (abstract; C3/L38-54).  Sterling teaches that one zone contains multiple columns which have an identical chromatography matrix (abstract; C3/L38-54).  Sterling teaches that another zone has a chromatography matrix which differs from the chromatography matrix of the other zone (abstract; C3/L38-54).

In regard to claim 18, Chin teaches the apparatus comprises an additional fluid inlet in the connecting line between the fluid outlets of separation units A1 and A2 and the fluid inlet of separation unit B (Figure 6, column 7 feeds into the connecting line between fluid outlets of separation units A1/A2 and the fluid inlet of separation unit B; pg. 87-97, 2.2 SMB Schemes). 
In regard to claim 19, Chin teaches the apparatus comprises an additional reservoir in fluid connection with the fluid inlet of one of the three separation units (Figure 6, Raffinate, pg. 87-97, 2.2 SMB Schemes); the reservoir is capable of holding virus inactivation buffer. 
It is noted that material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
In regard to claim 20, Chin teaches at least one additional reservoir in fluid connection with the fluid inlet of one of the three separation units (Figure 6, Desorbent, pg. 87-97, 2.2 SMB Schemes); the additional reservoir is capable of holding buffer for cleaning in place. 
It is noted that material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1-4, 6-9, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claims 1, 6, 16, 1nd 17, the limitation “wherein the two separation units A1 and A2 have an identical chromatography matrix” is considered new matter.  The Examples provide support for specific matrices, but do not provide support for the full scope of “identical chromatography matrix”.  Dependent claims are rejected as well. 

(2) Response to Argument
Appellant's arguments filed 3/17/2021 and 3/29/2021 have been fully considered but they are not persuasive. 
In regard to the Appellant’s argument concerning the 112a rejection, the Examiner notes that this rejection is withdrawn. 
In regard to the Appellant’s argument that the combination of references fails to teach “wherein the two separation units A1 and A2 have an identical chromatography matrix, and a separation unit B having a chromatography matrix which differs from the chromatography matrix of separation units A1 and A2”; Chin fails to teach that columns A1 and A2 are identical and column B has another matrix; Chin clearly teaches all its columns are identical; Figure 6 shows columns which have the same matrix; one skilled in the art reading Chin would understand the columns to be identical, the Examiner does not find this persuasive. 
The Examiner notes in the rejection above: Chin teaches separation units A1 and A2 are in the same zone, Zone III.  Chin does not explicitly teach that A1 and A2 have an identical chromatography matrix.  Chin teaches that separation unit B is in a separate zone from separation units A1 and A2, Zone IV.  Chin does not explicitly teach separation unit B has a chromatography matrix which differs from the chromatography matrix of separation units A1 and A2.
Sterling teaches a separation apparatus (abstract; C3/L38-54).  Sterling teaches multiple separation units (abstract; C3/L38-54).  Sterling teaches the separation units have inlets and outlets which are in fluidic connection through valves (abstract; C3/L38-54).  Sterling teaches the separation units comprise a chromatography matrix (abstract; C3/L38-54).  Sterling teaches buffer reservoirs and sample solution (abstract; C3/L38-54).  Further, Sterling teaches that one zone contains a discrete plurality of cation exchange columns and a second zone contains a discrete plurality of anion exchange column (abstract; C3/L38-54).  Sterling teaches that one zone contains multiple columns which have an identical chromatography matrix (abstract; C3/L38-54).  Sterling teaches that another zone has a chromatography matrix which differs from the chromatography matrix of the other zone (abstract; C3/L38-54).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate separation units with an identical chromatography matrix for separation units A1 and A2 and a different chromatography matrix in separation unit B, as taught by Sterling, in the separation apparatus of Chin because Sterling recognizes that zones of simulated moving bed chromatography apparatus have separation units with the same separation matrix within a zone and a different separation matrix in subsequent zones. 
Chin does not require all the columns are identical.  Chin explicitly teaches different zones are utilized for different purposes (pg. 90).  Chin teaches that different rings have different stationary phases to allow higher selectivity for each separation (pg. 93).  Chin teahces one of the greatest benefits of simulated moving bed processes is changes in stationary phase, specifically alternating columns packed with different stationary phases (pg. 97).  
Furthermore, Chin shows separation units A1 and A2 are both in Zone III and separation unit 8 is in Zone IV (see annotation below).  Chin does not require that A1, A2, and B are identical and teaches that they are present in different zones.  

    PNG
    media_image2.png
    657
    1164
    media_image2.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner does not assert that Chin teaches the two separation units A1 and A2 have an identical chromatography matrix, and a separation unit B having a chromatography matrix which differs from the chromatography matrix of separation units A1 and A2.  Sterling teaches zones with different chromatography matrices.  The combination of Chin in view of Sterling results in the combination of two separation units A1 and A2 which have an identical chromatography matrix, and a separation unit B having a chromatography matrix which differs from the chromatography matrix of separation units A1 and A2.
In regard to the Appellant’s argument that the columns are operated simultaneously thereby it is not reasonably possible to collect the fluid from the column 5 separately from column 6 or 7; the claims require separate fluid connection between column A1 and B and A2 and B and it is not done in parallel manner taught by Chin, the Examiner does not find this persuasive. 
The claim does not require collecting fluid from column 5 separately from column 6 or 7.  Additionally, the apparatus of Chin is capable of collecting fluid from column 5 separately from column 6 or 7. 
Independent claim 1 requires: “all separation units having a fluid inlet and a fluid outlet, wherein there is at least fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B; at least one valve in the fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid outlet of separation unit A2 and the fluid inlet of separation unit B that allows to switch between fluid 
The claim does not exclude parallel operation.  
As noted in the rejection above: Chin teaches all separation units have a fluid inlet and fluid outlet (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes).  Chin teaches at least fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes). 
Chin teaches at least one valve in the fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid outlet of separation column A2 and the fluid inlet of separation unit B that allows to switch between fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 6, pg. 90, Zone III, column 5, column 6, column 8; pg. 87-97, 2.2 SMB Schemes; pg. 104, 3. SMB Valve Designs). 
Further, see Figure 6 of Chin (annotated above) which shows the appropriate claimed connections between columns. 
In regard to the Appellant’s argument that Sterling does not teach the 2+1 connection arrangement of the claims; Sterling teaches columns in series; Examiner addressed the arguments through a piecemeal analysis; however, the Appellant submits that the rejection does not properly consider the references in combination as a whole; one of ordinary skill would understand that Sterling is teaching purifying large amounts of sugar syrups it is favorable to divide the vessel in several separate zones; there is no disclosure in Sterling teaching that there should be a connection between each zone of the first vessel with the second vessel, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sterling is not used to teach the 2+1 connection; Chin teaches separation units A1 and A2 in addition to separation unit B.  Chin teaches the connection between the zones. 
The Examiner utilizes Sterling to teach zones of separation apparatus contain different stationary phases; and that the same zone contains the same stationary phases.  
In regard to the Appellant’s argument that an essential feature of SMB is that each column/zone has the same matrix; the proposed modification cannot render the prior art unsatisfactory for its intended purpose; using two different matrices in Chin destroys its intended function; a simulated moving bed by definition includes only a single sorbent as evidenced by Rodrigues, Schmidt-Traub and Wikipedia; one skilled in the art would have no reason to use different types of matrices in SMB as it is a basic and essential feature of SMB that every zone has the same matrix, the Examiner does not find this persuasive. 
It is not required that SMB utilizes identical stationary phase throughout the process.  Chin does not require all the columns are identical.  Chin explicitly teaches different zones are 
The modification does not render the prior art unsatisfactory for its intended purpose because Chin explicitly teaches different stationary phases in different columns.  Using two different matrices in Chin will not destroy its intended function because Chin teaches it is beneficial to use different stationary phase to allow for higher selectivity. 
One skilled in the art, reading Chin – which is directed towards simulated moving bed technologies, would be motivated to utilize different types of matrices in the SMB process as Chin teaches using different stationary phases allows higher selectivity.  
The references cited by the Appellant as evidence that SMB utilizes all identical matrices is not persuasive as Chin, which is directed towards simulated moving bed technologies, explicitly teaches the benefits of using different matrices in simulated moving bed columns. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARA M PEO/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        





Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.